759 N.W.2d 882 (2009)
Ronald N. SILBERSTEIN, Plaintiff, Counter-Defendant-Appellee,
v.
PRO GOLF OF AMERICA, INC., Defendant, Counter-Plaintiff-Appellant, and
Pro Golf International, Inc., Pro-Golf.Com, Inc., and Ajay Sports, Inc., Defendants-Appellants, and
Tom Itin, Defendant.
Docket No. 136791. COA No. 275195.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED because we are *883 not persuaded that the questions presented should be reviewed by this Court.